365 F.2d 831
Ruchell MAGEE, Appellant,v.STATE OF CALIFORNIA et al., Appellees.
No. 20809.
United States Court of Appeals Ninth Circuit.
September 16, 1966.

Appeal from the United States District Court for the Southern District of California, Central Division; Leon R. Yankwich, Judge.
Ruchell Magee, in pro. per.
Thomas C. Lynch, Atty. Gen., of Cal., Wm. E. James, Asst. Atty. Gen., Suzanne I. Eisenberg, Deputy Atty. Gen., Los Angeles, Cal., for appellee State of California.
Before CHAMBERS, BARNES and CECIL, Circuit Judges.
PER CURIAM:


1
Appellant, in effect, has moved to dismiss the appeal as against the State of California. The motion is granted.


2
Insofar as the appeal against individuals is concerned, the district court records show no service upon them. Therefore, as to the individuals, the appeal is dismissed.


3
In appellant's pleadings, there is some element of habeas corpus. If we were not dismissing on other grounds, we would dismiss any such claim for lack of a proper party defendant, meaning Magee's keeper.